PER CURIAM.
Appellant appeals her conviction for first-degree murder, and finding no error, we affirm her conviction. Appellant argues that the trial court erred in denying her request to introduce evidence regarding domestic violence committed by her mother’s ex-boyfriend, and in allowing the investigating detective to testify why he charged appellant with first-degree murder. We find no abuse of discretion in all of the trial court’s rulings, and we affirm appellant’s conviction without further discussion.
Appellant also asserts that her resulting sentence of life imprisonment without parole is unconstitutional under Miller v. Alabama, — U.S. —, —, 132 S.Ct. 2455, 2464, 183 L.Ed.2d 407 (2012), in which the Supreme Court of the United States held that “mandatory life-without-parole sentences for juveniles violate the Eighth Amendment.” (emphasis added). Because appellant was a juvenile at the time of the offense, we agree and reverse her mandatory life sentence and remand for resentencing after consideration of the factors outlined in Miller. See Brighton v. State, — So.3d — (Fla. 4th DCA 2014).

Affirmed in part, reversed in part, and remanded.

MAY, CIKLIN and LEVINE, JJ., concur.